DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed 11/2/20 has been entered. Claims 15-34 are currently pending in this application, with claims 17-18 and 28-34 being withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 19-21 and 26-27 is/are rejected under 35 U.S.C. 102(a) as being anticipated by van Neer (US 2015/0231858).
Regarding claim 15, van Neer teaches a method of temporarily bonding a product substrate (figure 1 #13) to a carrier substrate (11) by applying a bonding 

	Regarding claim 16, van Neer shows that the bonding adhesive (12a and 12b) is applied to the full surface of the carrier substrate (seen in figures 1 and 5).		

	Regarding claim 19, van Neer teaches that the bonding adhesive (12) is applied to structures (surfaces) of the product substrate (13) (figure 1).

	Regarding claims 20-21, van Neer teaches that the hardening of the bonding adhesive layer is done by UV irradiation (paragraph 67 and 70).

	Regarding claims 26-27, van Neer teaches that the first area of the bonding adhesive (12b) is an outermost rim area and the second area (12a) is an inner area inside the first area (figure 5). van Neer also teaches that the outer most rim first area is hardened while the inner second area is not substantially hardened (abstract and claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Neer (US 2015/0231858).
	Regarding claim 22, van Neer teaches a mask is used between the radiation source and the substrates to selectively shade the adhesive (paragraph 67).

	It would have been obvious to one of ordinary skill in the art to use a mask at any location where it was desired to shade an area of the adhesive. It is known in van Neer to use a mask for this purpose to it would have been obvious to place a mask at a location to shade the second area as this is a duplication/rearrangement of parts and would not produce any new or unexpected results.

	Regarding claim 23-24, van Neer teaches that the lights source is a UV light source (paragraph 70).
	van Neer does not teach that the light source is a light source array with adjacently arranged light sources.
	It would have been obvious to one of ordinary skill in the art to have multiple light sources (array) at any location (adjacent light sources) where it was desired to harden an adhesive. This would not produce any new or unexpected results and is a duplication/rearrangement of parts.

	Regarding claim 25, van Neer teaches that a controller (27) is used to control the radiation system (paragraph 66) which is a UV light source (paragraph 70).
	van Neer does not teach that there are multiple light sources and that they are controlled individually.
It would have been obvious to one of ordinary skill in the art to have multiple light sources (array) at any location (adjacent light sources) where it was desired to harden an adhesive. This would not produce any new or unexpected results and is a .


Response to Arguments
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive.
The applicant argues on pages 5-6 of the Remarks that van Neer does not teach that the hardening of a first area and not the second area is done after contacting the carrier substrate and the product substrate.
In response to applicant’s argument, it is noted that van Neer teaches that carrier layer has an adhesive applied and brought into contact with a substrate layer. An area of the adhesive (referred to as the second area in the abstract) is then cured (hardened) (abstract, claim 1). It is further noted that the applicant only claims that one area of the adhesive is hardened while the other is not. The applicant is silent on any multiple irradiating steps such as those described in the remarks. Therefore since van Neer 

Applicant argues on page 6 of the Remarks that van Neer does not teach that the adhesive is applied to a full surface of the substrate or carrier.
In response to applicant’s argument it is noted that the adhesive (12a and 12b) cover the top surface of the carrier (11) (figure 1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748